Citation Nr: 1110798	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 2, 1995 for a grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from September 1970 to June 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is required in this appeal, pursuant to VA's duty to assist, to obtain a retrospective medical examination and opinion to determine the date of onset of the Veteran's service-connected psychiatric disorder.   

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  A "retrospective medical opinion may be necessary and helpful" in cases when the evidence is insufficient for an adequate determination.  Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (noting that the duty to provide a medical examination is not automatic and is triggered when the evidence indicates "the existence of a medical question").  

Here, the Veteran is requesting an effective date prior to June 2, 1995 for the grant of service connection for major depressive disorder.  The effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).

A claim remains pending until it is finally adjudicated.  38 C.F.R. § 3.160(c) (2010); Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009).  A claim is considered pending if VA fails to notify a claimant of the denial of a claim or of the right to appeal an adverse decision.  Adams, 568 F.3d at 960.  Where a claim remains pending and is addressed and granted based on a later claim for the same disability, the effective date for an award of benefits is the effective date applicable to the original claim.  Adams, 568 F.3d at 960.

The Board finds that a September 1985 claim for service connection for a psychiatric disorder was pending and unadjudicated until the July 2000 rating decision which granted service connection for major depressive disorder.  In a May 2006 letter, the RO notified the Veteran that his claim had been pending since 1985.  Accordingly, the appropriate effective date to be assigned is the later of the date of the claim for service connection, September 12, 1985, and the date of entitlement.  See 38 C.F.R. § 3.400(b)(2).

In a November 2006 rating decision and supplemental statement of the case, the RO determined that the date of entitlement was June 2, 1995, the date that a VA medical record diagnosed major depressive disorder, even though a nexus opinion was not provided on that date.  

However, the evidence of record suggests that the Veteran may have actually had a depressive disorder prior to June 2, 1995.  In a November 1998 Vet Center letter, the examiner provided an opinion that the Veteran had major depressive disorder continuously since service and that the current disorder was the same disorder for which he was treated on active duty.  The examiner stated that the Veteran had presented with similar symptomatology since service discharge, noting service treatment records which indicated an overdose attempt and Medical Board records which diagnosed schizoaffective disorder with manifestations of depression, suicidal isolation, marked isolation, and withdrawal from personal relationships.  In a June 2000 VA examination, the diagnosis was major depressive disorder.  The examiner found that service more likely than not aggravated the Veteran's mental condition and resulted in depression.  The examiner found that both currently and in the past, the Veteran did not meet the criteria for a personality disorder and currently did not meet the criteria for a schizoaffective disorder.  

Thus, it initially appears from these medical opinions that the date of entitlement for connection for major depressive disorder was prior to June 2, 1995, because the onset of major depressive disorder was during service.  Neither medical opinion, however, addresses the post-service discharge October 1985 VA examination that diagnosed a serious and severe personality disorder, noted that a psychotic condition could not be diagnosed, and failed to diagnose major depressive disorder.  Additionally, neither opinion addresses the lack of any medical evidence or lay testimony from 1985 to 1995 regarding the Veteran's psychiatric symptoms.  

Accordingly, the evidence of record is unclear regarding the date of onset of the Veteran's major depressive disorder, to include whether he had a personality disorder, and not major depressive disorder, in 1985, and whether he had major depressive disorder and not schizoaffective psychosis during service.  Remand is required to determine whether the approximate date of onset can be discerned, to include obtaining a comprehensive psychiatric history from the Veteran for the time period in question.  See Chotta, 22 Vet. App. at 85 (noting that the duty to provide a medical examination is not automatic and is triggered when the evidence indicates "the existence of a medical question").  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his psychiatric disorder from 1985 to 1995.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Following the completion of the above and after any additional records have been associated with the claims file, provide the Veteran with an appropriate retrospective examination to determine the approximate date onset of his major depressive disorder.  This examination must be conducted by an examiner with expertise in treating and diagnosing psychiatric conditions.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner must elicit from the Veteran a detailed history of his psychiatric symptoms from service discharge until 1995.  Upon a review of the medical evidence of record and the provided history, the examiner must provide an opinion regarding the approximate date of onset of the Veteran's major depressive disorder.  The examiner must specifically comment on the following medical opinions:  the June 1971 Medical Board documents in the service treatment records; the October 1985 VA examination; the November 1998 Vet Center letter; and the June 2000 VA examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


